DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s preliminary amendment filed 6/3/2022 has been entered. The claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, 19 and 20 have been amended. The claims 21-23 have been cancelled. The claims 24-26 have been newly added. The claims 1-20 and 24-26 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 6/3/2022 with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection based on the newly recited Liao and Anderson references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. US-PGPUB No. 2018/0053236 (hereinafter Fransen) in view of 
Cho et al. US-PGPUB No. 2019/0213416 (hereinafter Cho); Liao et al. US-PGPUB No. 2017/0330265 (hereinafter Liao); Anderson et al. US-PGPUB No. 2016/0055378 (hereinafter Anderson); Sugihara et al. US-PGPUB No. 2020/0057486 (hereinafter Sugihara); Omata US-PGPUB No. 2020/0279110 (hereinafter Omata) and Lee et al. US-PGPUB No. 2016/0357406 (hereinafter Lee). 

Re Claim 1: 
Fransen implicitly teaches a method comprising: 
at a device including one or more processors and a non-transitory memory (Fransen teaches at Paragraph 0083-0085 the computing device 1002 includes a processing system 1004 and one or more computer-readable media 1006….the processing system 1004….includes hardware element 1010 configured as processors): 
obtaining a first set of subjects associated with a first pose of the device, wherein the first pose is associated with a field of view including the first set of subjects (Fransen shows at FIG. 4 the pass-through image data includes a plurality of goods/subjects. 
Fransen teaches at Paragraph 0033 that the user 110 may view the actual physical environment through HMD 120 and at Paragraph 0030 that in virtual reality, the viewable portions of which are entirely generated by the computing device 102 and at Paragraph 0028 that the image data of the physical environment characterizing the field of view captured by the camera and at Paragraph 0031 that the computer-generated environment may also include representations of physical objects included in a physical environment of the user 110, e.g., a virtual table that is rendered for viewing by the user 110 to mimic an actual physical table in the environment detected using the sensors 116. Fransen teaches at Paragraph 0018 that digital content is configured to aid navigation of a user between different physical goods. The user may capture an image of a physical shopping list for physical goods. The image is then used to plot a physical path through a physical store that includes locations of the physical goods. 
Fransen teaches at Paragraph 0039 that the user may view the digital content through the HMD 120 to act as a viewport that includes the digital content 106 and at Paragraph 0048 that the HMD 120 displays an augmented reality scene in FIG. 5). 
Fransen at least implicitly teaches or suggests the claim limitation: 
determining likelihood estimate values for each of the first set of subjects based on the user context (
The claimed “user-specific recommendation profile” is further defined in Claim 9 as a profile of the user. 
Fransen teaches the user interest likelihood estimate values (user likely interest values) in the data 612 based on the user’s profile data and at Paragraph 0066 that the data 612 may also describe goods or services in which the user is not likely interested. This may be detected by monitoring which areas of the physical store 604 that user has not navigated through, goods or services in which the user has expressed disinterest via spoken utterance such as “this is terrible”. Detection of interest or disinterest may be may be implemented through use of a camera and object detection. Fransen’s user utterance of disinterest such as “this is terrible” constitutes voice biometric feature/information collected from the audio sample. 

For example, Fransen teaches at Paragraph 0051 that the recommendation module 206 determines which goods or services are likely of interest to the user and recommends related goods or services…The user 110 gazes at the package or a group of packages of hamburger over a threshold amount of time. The recommendation module 206 may recommend related goods such as ketchup based on user historical data 212 indicating the ketchup is likely to run out based on historical purchase frequency. Estimating the gaze of the user includes identification of the user’s eye features (biometric identification). The gaze identification of the user of Fransen Paragraph 0065-0066 including determining eye features constitutes the biometric information identification. Fransen teaches at Paragraph 0028 using the sensor to detect environment conditions involving the user 110 including heart rate, temperature, movement and other biometric (in order to detect the biometric features relating to the user’s gazing for a threshold amount of time). 

Fransen teaches at Paragraph 0046 that the recommendation module 206 may base this one characteristics of the user 100 such as demographics (such as age, gender, sex), past purchase history, and so forth (which overlaps with the biographical information such as gender or sex) and at Paragraph 0050 that the recommendation module 206 may generate the recommendation of the other goods or services based on a variety of factors…user historical data 212 is used to generate user preferences 214 regarding goods or services….the recommendation module 206 may then determine similar items based on the user specified goods or services, identification of the user to determine which items are due to be purchased by the user 110. 
Fransen teaches at Paragraph 0065-0066 that a variety of different interactions maybe captured such as gazing at an item or group of related items over a threshold amount of time and the data 612 may describes goods that may be of interest to the user…The data 612 may also describe goods the user is not likely interested. 
Accordingly, the goods that the user is not likely interested does not meet the confidence score threshold while the goods that the user is likely interest meets a minimum confidence score threshold); 
determining whether at least one likelihood estimate value for at least one respective subject in the first set of subjects exceeds a confidence threshold (The claimed “confidence score threshold” is defined in applicant’s specification as corresponding to a threshold value to which the estimate value of the user’s interest on the object is compared to. 
Fransen teaches identifying a recognized item/package/goods/subject of the plurality of items/packages/goods/subjects in the pass-through image data, wherein the recognized subject is gazed by the user and is associated with a user likely interest estimate value that satisfies confidence score threshold. 
For example, Fransen teaches at Paragraph 0051 that the recommendation module 206 determines which goods or services are likely of interest to the user and recommends related goods or services…The user 110 gazes at the package or a group of packages of hamburger over a threshold amount of time. The recommendation module 206 may recommend related goods such as ketchup based on user historical data 212 indicating the ketchup is likely to run out based on historical purchase frequency. 
Fransen teaches at Paragraph 0046 that the recommendation module 206 may base this one characteristics of the user 100 such as demographics, past purchase history, and so forth. 
Fransen teaches at Paragraph 0065-0066 that a variety of different interactions maybe captured such as gazing at an item or group of related items over a threshold amount of time and the data 612 may describes goods that may be of interest to the user…The data 612 may also describe goods the user is not likely interested. 
Accordingly, the goods that the user is not likely interested does not meet the confidence score threshold while the goods that the user is likely interest meets a minimum confidence score threshold); 
generating recommended content or actions associated with the at least one respective subject using at least one classifier associated with the at least one respective subject in response to determining that the at least one likelihood estimate value exceeds the confidence threshold (As described at Paragraph 0051 and Paragraph 0065-0066, the data 612 describes the user’s interest level exceeding a threshold value. 
Fransen teaches the user interest likelihood estimate values (user likely interest values) in the data 612 based on the user’s profile data and at Paragraph 0066 that the data 612 may also describe goods or services in which the user is not likely interested. This may be detected by monitoring which areas of the physical store 604 that user has not navigated through, goods or services in which the user has expressed disinterest via spoken utterance such as “this is terrible”. Detection of interest or disinterest may be may be implemented through use of a camera and object detection. Fransen’s user utterance of disinterest such as “this is terrible” constitutes voice biometric feature/information collected from the audio sample. 

For example, Fransen teaches at Paragraph 0051 that the recommendation module 206 determines which goods or services are likely of interest to the user and recommends related goods or services…The user 110 gazes at the package or a group of packages of hamburger over a threshold amount of time. The recommendation module 206 may recommend related goods such as ketchup based on user historical data 212 indicating the ketchup is likely to run out based on historical purchase frequency. Estimating the gaze of the user includes identification of the user’s eye features (biometric identification). The gaze identification of the user of Fransen Paragraph 0065-0066 including determining eye features constitutes the biometric information identification. Fransen teaches at Paragraph 0028 using the sensor to detect environment conditions involving the user 110 including heart rate, temperature, movement and other biometric (in order to detect the biometric features relating to the user’s gazing for a threshold amount of time). 

Fransen teaches at Paragraph 0046 that the recommendation module 206 may base this one characteristics of the user 100 such as demographics, past purchase history, and so forth (biographical information) and at Paragraph 0050 that the recommendation module 206 may generate the recommendation of the other goods or services based on a variety of factors…user historical data 212 is used to generate user preferences 214 regarding goods or services….the recommendation module 206 may then determine similar items based on the user specified goods or services, identification of the user to determine which items are due to be purchased by the user 110. 
Fransen teaches at Paragraph 0067 that the reward manager module 136 may configure the reward 614 based on the data 612 that describes physical user interactions. The reward may also be based on a variety of other considerations such as user historical data 212. Fransen teaches at Paragraph 0059 that the digital content 106 includes an indication of recommended good and an indication 502 is output that identifies the recommended good and at Paragraph 0032 that the augmented reality manager module 128 may detect landmarks of the physical table disposed in the physical environment of the computing device 102 through use of the sensors 116, e.g., object recognition. Based on these landmarks, the augmented reality manager module 128 configures the digital content 106 to be viewed within this environment). 
Even of the user context is the dietary restriction/preference information, Cho teaches the claim limitation: 
determining likelihood estimate values for each of the first set of subjects based on user context; 
determining whether at least one likelihood estimate value for at least one respective subject in the first set of subjects exceeds a confidence threshold; 
generating recommended content or actions associated with the at least one respective subject using at least one classifier associated with the at least one respective subject in response to determining that the at least one likelihood estimate value exceeds the confidence threshold (Cho teaches at Paragraph 0122 the biometric information may include at least may include at least one of a medical history of the user, a food intake history of the user, and an exercise history of the user…may include at least one of information on a diet taken by the user, information on a health program or exercise program performed by the user and information on the user’s exercise level….when the information on the user’s setting indicates that the user provides a high-protein diet, the processor 120 may identify information on a recommended intake for the user so the processor 120 may obtain information on a recommended intake for the user on the basis of time information….the processor 120 may identify information on a recommended intake for the user so that the user takes in low-carbohydrate-based nutrients. 
Cho teaches at Paragraph 0123 that the processor 120 may identify a dietary plan for the user on the basis of a combination of food excluding food allergic to the user…identify a dietary plan for the user on the basis of food corresponding to a main dish among the food associated with the objects included in the image. 
Cho teaches at Paragraph 0125 that the electronic device 101 may identify a diet for the user at least on the basis of the user’s preference, the biometric information on the user, and the user’s setting and may identify the recommended intake of each of food included in the identified diet and at Paragraph 0131 that the processor 120 may display at least one visual object 1140 that is superimposed on the image 800 in response to the detection of an input 1135 for the object 820 and at Paragraph 0172-0173 that the processor 120 may identify the user’s recommended intake of a next meal on the basis of the information on the user’s intake and the monitored biometric information and at Paragraph 0198 that the electronic device 1001 may provide a diet that can improve the user’s health in accordance with the user’s easting situation through the change).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided interest estimation of the target food objects when the user preference is met according to Cho to have modified Fransen’s calculation of interest level based on the user context or user demographical information. One of the ordinary skill in the art would have been motivated to have provided quantification of the interest level about the object to be compared with a threshold. 

Even of the user context is the user’s biometric information, Liao teaches the claim limitation: 
determining likelihood estimate values for each of the first set of subjects based on user context; 
determining whether at least one likelihood estimate value for at least one respective subject in the first set of subjects exceeds a confidence threshold; 
generating recommended content or actions associated with the at least one respective subject using at least one classifier associated with the at least one respective subject in response to determining that the at least one likelihood estimate value exceeds the confidence threshold (Liao teaches at Paragraph 0148-0150 obtaining information about a first object that a user is gazing at and first biometric feature information of the user gazing at the first object….selecting biometric feature information having a maximum satisfaction degree corresponding to the biometric feature information having the maximum satisfaction degree….determining and presenting information about a second object based on the recognition of the satisfaction status for the biometric feature information of the user gazing at the first object….recommending an object corresponding to biometric feature information having a maximum satisfaction degree).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided interest estimation of the target objects when the biometric feature exceeds a threshold value according to Liao to have modified Fransen’s calculation of interest level based on the user profile including the audio biometric feature and the eye gaze biometric feature detected by the sensors. One of the ordinary skill in the art would have been motivated to have provided quantification of the interest level about the object to be compared with a threshold. 

Even of the user context is the user’s biometric information, Anderson teaches the claim limitation: 
determining likelihood estimate values for each of the first set of subjects based on user context; 
determining whether at least one likelihood estimate value for at least one respective subject in the first set of subjects exceeds a confidence threshold; 
generating recommended content or actions associated with the at least one respective subject using at least one classifier associated with the at least one respective subject in response to determining that the at least one likelihood estimate value exceeds the confidence threshold (
Anderson teaches at Paragraph 0086-0091 that biometrics of the user are metrics related to human characteristics and traits and can include both behavioral and psychological characteristics….the personal imaging device monitors biometric data of the user to obtain a baseline of biometric data…the biometric baseline and threshold of the user is then stored with identification information and demographics of the user in a repository….identifying and suggesting objects for the user within the user’s field of vision of a personal imaging system based on a user’s biometrics and at Paragraph 0094 that the user’s current biometric is compared to the user’s baseline biometric level and if the user’s current biometric exceeds the threshold level of biometrics for the user, and at Paragraph 0100 if the correlation interest score exceeds a threshold score, the object is identified within the visual field of the personal imaging system to the user…The identification could comprise highlighting the object….displaying an arrow pointing to the object or putting a box, halo or other shape around the object, emphasizing the object with a color or any other way of identifying to the user that a particular object has been recognized and information about the object is available.  
Anderson teaches at Paragraph 0048 that the system will also receive profile information from the user regarding the user’s interests, preferences, likes or dislikes at Paragraph 0050 that the user may be presented with potential matches of people or perhaps an indication of some information which may be used to suggest objects for him to look at and at Paragraph 0050 the feedback may be an indication of whether the user likes or dislikes the identified object and at Paragraph 0059 if the correlation interest score exceeds a threshold score, the object is identified within the visual field of personal imaging system. The identification could comprise highlighting the object…displaying an arrow pointing to the object or putting a box, halo or other shape around the object, emphasizing the object with a color or any other way of identifying to the user that a particular object has been recognized and information about the object is available…at Paragraph 0067 that Joe 400 submits his interest in the Eiffel Tower 404 through nodding his head…additional information regarding the Eiffel Tower 404 may be displayed to Joe through the personal imaging system…and at Paragraph 0068 Joe shakes his head to indicate that he does not like the restaurant 406).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided the biometric information as an interest estimation of the target object when the biometric feature exceeds a threshold value according to Anderson to have modified Fransen and Liao’s calculation of interest level based on the user profile including the audio biometric feature and the eye gaze biometric feature detected by the sensors. One of the ordinary skill in the art would have been motivated to have provided quantification of the interest level about the object to be compared with a threshold. 

Sugihara teaches the claim limitation that: 
obtaining a first set of subjects associated with a first pose of the device, wherein the first pose is associated with a field of view including the first set of subjects (Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation. It is understood that pose of the device 1 changes with respect the change in the pose of the user’s head. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at FIG. 3 and Paragraph 0053 and Paragraph 0065 that the image pickup unit 12 captures a pickup image and the recognition unit 110 can recognize a peripheral situation and what is present in the periphery on the basis on the pickup image and at FIGS. 9-12 and Paragraph 0111 that the view of the user is seen through the display units 15a while the user is wearing a glasses-type wearable device); 
determining likelihood estimate values for each of the first set of subjects based on user context (
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0142 that the mental state of the user is estimated and the user is highly likely to search for the entire bookshelf….Thus, a recommended book may be presented. 
Sugihara teaches at Paragraph 0158-0159 function of presenting recommended products on the basis of further designation for a product by the user and function of recommending a different product in accordance with a response to the user to a recommended product or the like. 
Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation. 
Sugihara teaches estimating a plurality of user likelihood-of-interest score values of a specific subject based on the user-specific action/context profile. 
Sugihara teaches a user-specific action/context profile (time, place and action mode/profile of the user such as stop and pickup of a book, stop in front of a bookshelf, looking at a bookshelf, and pointing at a specific subject). 
Sugihara teaches at Paragraph 0081-0086 that the intention estimation unit 130 estimates the presence or absence of interest of the user in a specific subject and then decides the accuracy of interest (likelihood of the interest estimation) with the accuracy decision unit 131. The accuracy of interest is calculated with a score of 0 to 1. For example, for a pickup of a book in a bookstore, the likelihood of interest in the book is higher and the accuracy of interest is calculated to be 1.0. On the other hand, for just stop in front of a certain bookshelf, it is unclear that the user stops with interest in the bookshelf or stops in front of the bookshelf by chance due to another factor. Thus, the accuracy of interest is calculated to be 0.6. The response-induction determination unit 150 decides whether or not the accuracy of interest is a predetermined first threshold or more); 
determining whether at least one likelihood estimate value for at least one respective subject in the first set of subjects exceeds a confidence threshold (
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0142 that the mental state of the user is estimated and the user is highly likely to search for the entire bookshelf….Thus, a recommended boo may be presented. 
Sugihara teaches at Paragraph 0158-0159 function of presenting recommended products on the basis of further designation for a product by the user and function of recommending a different product in accordance with a response to the user to a recommended product or the like. 
Sugihara teaches estimating a plurality of user likelihood-of-interest score values of a specific subject based on the user-specific action/context profile. 
Sugihara teaches a user-specific action/context profile (time, place and action mode/profile of the user such as stop and pickup of a book, stop in front of a bookshelf, looking at a bookshelf, and pointing at a specific subject). 
Sugihara teaches Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…..the information processing apparatus 1 displays for the subjects a display V50 and a display V52 for causing the user to perceive the subjects and a balloon display V51 and a balloon display V52 that make an intuitive grasp that information is to be presented in AR. In accordance with the line-of-sight or face orientation of the user, the subject at which user gazes is confirmed as an interest target. 
Sugihara teaches at Paragraph 0078 that information regarding a peripheral place where the user is currently present can be obtained. There is acquired information such as the presence of the user in a bookstore, and classification of bookshelves near the user and what kind of books in the bookshelves and at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation. . 
Sugihara teaches at Paragraph 0081-0086 that the intention estimation unit 130 estimates the presence or absence of interest of the user in a specific subject and then decides the accuracy of interest (likelihood of the interest estimation) with the accuracy decision unit 131. The accuracy of interest is calculated with a score of 0 to 1. For example, for a pickup of a book in a bookstore, the likelihood of interest in the book is higher and the accuracy of interest is calculated to be 1.0. On the other hand, for just stop in front of a certain bookshelf, it is unclear that the user stops with interest in the bookshelf or stops in front of the bookshelf by chance due to another factor. Thus, the accuracy of interest is calculated to be 0.6. The response-induction determination unit 150 decides whether or not the accuracy of interest is a predetermined first threshold or more); 
generating recommended content or actions associated with the at least one respective subject using at least one classifier associated with the at least one respective subject in response to determining that the at least one likelihood estimate value exceeds the confidence threshold (Sugihara teaches at Paragraph 0142 that the mental state of the user is estimated and the user is highly likely to search for the entire bookshelf….Thus, a recommended book may be presented. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0158-0159 function of presenting recommended products on the basis of further designation for a product by the user and function of recommending a different product in accordance with a response to the user to a recommended product or the like. 
Sugihara teaches at Paragraph 0095-0096 that when the accuracy of interest exceeds the threshold, the interest estimation is confirmed and at Paragraph 0099-0107 that the intention estimation unit 130 estimates the purpose for a subject (function in selection of the subject), from a recognized content, and action of the user, and then decides the accuracy with the accuracy decision unit 131. A purpose for a subject means that the user has indicated interest in a subject with what purpose…..the response-induction control unit 160 simultaneously performs the plurality of response-induction displays corresponding to the plurality of candidates…..the intention estimation unit 130 performs functions such as presentation of detailed information regarding a book.  
Sugihara teaches Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…..the information processing apparatus 1 displays for the subjects a display V50 and a display V52 for causing the user to perceive the subjects and a balloon display V51 and a balloon display V52 that make an intuitive grasp that information is to be presented in AR. In accordance with the line-of-sight or face orientation of the user, the subject at which user gazes is confirmed as an interest target).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided interest estimation of the target candidates in the scale from 0 to 1 as the user’s interest estimate confidence score which is compared to a threshold according to Sugihara to have modified Fransen’s calculation of interest level based on the user profile. One of the ordinary skill in the art would have been motivated to have provided quantification of the interest level to be compared with a threshold. 
However, Fransen and Sugihara do not explicitly teach the claim limitation of determining likelihood estimate values for each of the first set of subjects based on user context and a percentage of the field of view occupied by a corresponding subject of the first set of subjects. 
Lee/Omata teaches the claim limitation of determining likelihood estimate values for each of the first set of subjects based on user context and a percentage of the field of view occupied by a corresponding subject of the first set of subjects (
Omata teaches determining likelihood estimate values for a first set of subjects including target object and the basic point object (the other objects) based on user context, user gaze context and a percentage of the field of view occupied by a corresponding subject. 
Omata teaches at Paragraph 0269 that the basic point object is assumed to be an object that is arranged around the target object in the real space and easily attracts person’s visual attention (person is likely to notice) and at Paragraph 0273 that the basic point object that is likely to attract the person’s visual attention. Omata teaches at Paragraph 0287 that the user recognizes other objects around the target object….the information processing server 2 registers the recognized other objects as the basic point object where the user is likely interested in both the objects 401 and 402 based on the user gaze context. 
Omata teaches at Paragraph 0268-0276 that the target/basic point object extraction unit 310 extracts a target object and a basic point object from an image corresponding to the user’s field of view….the target object is a predetermined object notified to the user among objects arranged in a real space, for example, an object estimated to be interested by the user. The object estimated to be interested by the user can be determined based on, for example, a user’s hobby preference, a user’s favorite list, a search history, a shipping list, a belongings list, a behavior history, a user context…..when a user’s gazing point overlaps an object recognized from an image corresponding to the user’s field of view, for example, continued for a time exceeding a predetermined threshold, the target/basic point object extraction unit 310 may specify the object as object recognized by a user…..an object that satisfies a predetermined criterion that is estimated to be most prominent to a user such as a conspicuous or large color in the image corresponding to the user’s field of view may be specified as a basic point object. An object having the largest size that is located around target object and is estimated to be most prominent among the objects visually recognized by the user may be specified as the basic point object….the “large” is assumed to be larger than a predetermined size, larger than surrounding objects, or a large portion exceeding a predetermined proportion of an area occupied in the image corresponding to the user’s field of view. 
Lee teaches at Paragraph 0088 that the image analyzing module 181 may detect a specific object on the basis of the user context. Lee teaches at Paragraph 0177 that the electronic device 100 may select recommendation image groups in consideration of a ratio to be displayed on the screen focusing three areas respectively corresponding to the face of the person, the cat and the person with the cat and at Paragraph 0182 that the electronic device 100 may perform the analysis on the candidate image 530 to determine one or more extraction areas in consideration of the ratio of the screen in which the analyzed features are displayed. Lee teaches at Paragraph 0202 that the electronic device 100 may display at least one recommendation object in accordance with the screen ratio information and the feature objects…the electronic device 100 may detect areas having a size equal to or greater than a predetermined size among areas in which the display object is not detected and at Paragraph 0219 that the electronic device 100 may analyze feature objects included in the candidate image selected by the user and determine at least one extraction area appropriate for a screen ratio of a screen in which the analyzed feature objects are mainly displayed. The electronic device may recommend the image in consideration of the feature objects reflected in the extraction area and the property of the screen to be set and at Paragraph 0223 that the electronic device 100 may provide three recommendation objects each having a composition that does not exceed the size of the candidate image 1330 in consideration of the resolution and the screen ratio of the display 160. When considering the resolution and the screen ratio of the display 160, an image including all of the person and the cat may not be provided).  
It would have been obvious to one of the ordinary skill in the art before the filing data of the instant application to have identified subjects/objects as being likely interested to the user based on the user context and the percentage (ratio) of the field of view occupied by a corresponding subject/object. One of the ordinary skill in the art would have been motivated to have extracted the objects/subjects based on the calculation of the likelihood-interest estimate values for the subjects/objects according to the user context as well as the ratio/proportion of the subject/object or the size of the subject/object occupying the screen of the display. 

Re Claim 10: 
The claim 10 is in parallel with the claim 1 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 1. 
The claim 10 further recites an electronic device comprising: a non-transitory memory; and one or more processors configured to [perform the method steps of the claim 1]. 
However, Sugihara further teaches the claim limitation of an electronic device comprising: a non-transitory memory; and one or more processors configured to [perform the method steps of the claim 1] (Sugihara Paragraph 0172 “a computer program for causing the hardware such as the CPU, ROM and RAM built in the information processing apparatus 1 or the server 20 to exhibit the functions of the information processing apparatus 1 or the server 30 and there is also provided a computer readable storage medium storing the computer program”).
Re Claim 19: 
The claim 19 is in parallel with the claim 1 in the form of a computer product claim. The claim 19 is subject to the same rationale of rejection as the claim 1. 
The claim 19 further recites a non-transitory computer-readable medium having instructions encoded thereon which, when executed by an electronic device including a processor, cause the electronic device to [perform the method steps of the claim 1]. 
However, Sugihara further teaches the claim limitation of a non-transitory computer-readable medium having instructions encoded thereon which, when executed by an electronic device including a processor, cause the electronic device to [perform the method steps of the claim 1] (Sugihara Paragraph 0172 “a computer program for causing the hardware such as the CPU, ROM and RAM built in the information processing apparatus 1 or the server 20 to exhibit the functions of the information processing apparatus 1 or the server 30 and there is also provided a computer readable storage medium storing the computer program”).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that updating the likelihood estimate values for each of the first set of subjects based on the user context and an updated percentage of an updated field of view occupied by a corresponding subject of the first set of subjects, wherein the updated field of view is associated with a second pose of the device that is different from the first pose of the device. 
 
However, Fransen and Sugihara do not explicitly teach the claim limitation of updating the likelihood estimate values for each of the first set of subjects based on the user context and an updated percentage of an updated field of view occupied by a corresponding subject of the first set of subjects, wherein the updated field of view is associated with a second pose of the device that is different from the first pose of the device. 
Lee/Omata teaches the claim limitation of updating the likelihood estimate values for each of the first set of subjects based on the user context and an updated percentage of an updated field of view occupied by a corresponding subject of the first set of subjects, wherein the updated field of view is associated with a second pose of the device that is different from the first pose of the device (Omata teaches determining likelihood estimate values for a first set of subjects including target object and the basic point object (the other objects) based on user context, user gaze context and a percentage of the field of view occupied by a corresponding subject. 
Omata teaches at Paragraph 0269 that the basic point object is assumed to be an object that is arranged around the target object in the real space and easily attracts person’s visual attention (person is likely to notice) and at Paragraph 0273 that the basic point object that is likely to attract the person’s visual attention. Omata teaches at Paragraph 0287 that the user recognizes other objects around the target object….the information processing server 2 registers the recognized other objects as the basic point object where the user is likely interested in both the objects 401 and 402 based on the user gaze context. 
Omata teaches at Paragraph 0268-0276 that the target/basic point object extraction unit 310 extracts a target object and a basic point object from an image corresponding to the user’s field of view….the target object is a predetermined object notified to the user among objects arranged in a real space, for example, an object estimated to be interested by the user. The object estimated to be interested by the user can be determined based on, for example, a user’s hobby preference, a user’s favorite list, a search history, a shipping list, a belongings list, a behavior history, a user context…..when a user’s gazing point overlaps an object recognized from an image corresponding to the user’s field of view, for example, continued for a time exceeding a predetermined threshold, the target/basic point object extraction unit 310 may specify the object as object recognized by a user…..an object that satisfies a predetermined criterion that is estimated to be most prominent to a user such as a conspicuous or large color in the image corresponding to the user’s field of view may be specified as a basic point object. An object having the largest size that is located around target object and is estimated to be most prominent among the objects visually recognized by the user may be specified as the basic point object….the “large” is assumed to be larger than a predetermined size, larger than surrounding objects, or a large portion exceeding a predetermined proportion of an area occupied in the image corresponding to the user’s field of view. 
Lee teaches at Paragraph 0088 that the image analyzing module 181 may detect a specific object on the basis of the user context. Lee teaches at Paragraph 0177 that the electronic device 100 may select recommendation image groups in consideration of a ratio to be displayed on the screen focusing three areas respectively corresponding to the face of the person, the cat and the person with the cat and at Paragraph 0182 that the electronic device 100 may perform the analysis on the candidate image 530 to determine one or more extraction areas in consideration of the ratio of the screen in which the analyzed features are displayed. Lee teaches at Paragraph 0202 that the electronic device 100 may display at least one recommendation object in accordance with the screen ratio information and the feature objects…the electronic device 100 may detect areas having a size equal to or greater than a predetermined size among areas in which the display object is not detected and at Paragraph 0219 that the electronic device 100 may analyze feature objects included in the candidate image selected by the user and determine at least one extraction area appropriate for a screen ratio of a screen in which the analyzed feature objects are mainly displayed. The electronic device may recommend the image in consideration of the feature objects reflected in the extraction area and the property of the screen to be set and at Paragraph 0223 that the electronic device 100 may provide three recommendation objects each having a composition that does not exceed the size of the candidate image 1330 in consideration of the resolution and the screen ratio of the display 160. When considering the resolution and the screen ratio of the display 160, an image including all of the person and the cat may not be provided).  
It would have been obvious to one of the ordinary skill in the art before the filing data of the instant application to have identified subjects/objects as being likely interested to the user based on the user context and the percentage (ratio) of the field of view occupied by a corresponding subject/object. One of the ordinary skill in the art would have been motivated to have calculated the user interest-likelihood estimate values for the subject/object according to the user context as well as the ratio/proportion of the subject/object further incorporated the size of the subject/object occupying the screen of the display. 
Re Claim 12: 
The claim 12 is in parallel with the claim 3 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 3. 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. US-PGPUB No. 2018/0053236 (hereinafter Fransen) in view of 
Cho et al. US-PGPUB No. 2019/0213416 (hereinafter Cho); Liao et al. US-PGPUB No. 2017/0330265 (hereinafter Liao); Anderson et al. US-PGPUB No. 2016/0055378 (hereinafter Anderson); Sugihara et al. US-PGPUB No. 2020/0057486 (hereinafter Sugihara); Omata US-PGPUB No. 2020/0279110 (hereinafter Omata) and Lee et al. US-PGPUB No. 2016/0357406 (hereinafter Lee) and Bostick et al. US-PGPUB No. 2017/0094160 (hereinafter Bostick). 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the first set of subjects is a respective distance from the electronic device, and wherein determining likelihood estimate values for each of the first set of subjects is further based on the respective distance from the electronic device.
Bostick further teaches the claim limitation that each of the first set of subjects is a respective distance from the electronic device, and wherein determining likelihood estimate values for each of the first set of subjects is further based on the respective distance from the electronic device (Bostick teaches at Paragraph 0033 that image demand program 122 determines popular subjects within a certain distance of user device 110…receives profile data 128 associated with the user of user device 110…determines suggestions based on information indicated by the profile. Profile data 128 includes…interests or preferred subjects of the user). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated Bostick’s calculations of the likelihood interest estimate values of the objects as the popular subjects/objects selected within a certain distance of user device. One of the ordinary skill in the art would have been motivated to have incorporated the distance features of the subjects/objects to have determined popular subjects/objects within the user’s field of view as the user-likely-interested objects/subjects. 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that each of the first set of subjects is a respective distance from the electronic device, and wherein determining likelihood estimate values for each of the first set of subjects is further based on the respective distance from the electronic device.
The claim 25 is in parallel with the claim 24 in the form of an apparatus claim. The claim 25 is subject to the same rationale of rejection as the claim 24. 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that each of the first set of subjects is a respective distance from the electronic device, and wherein determining likelihood estimate values for each of the first set of subjects 1s further based on the respective distance from the electronic device. 
The claim 26 is in parallel with the claim 24 and is subject to the same rationale of rejection as the claim 24. 

Claims 2, 4-8, 11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. US-PGPUB No. 2018/0053236 (hereinafter Fransen) in view of Cho et al. US-PGPUB No. 2019/0213416 (hereinafter Cho); Liao et al. US-PGPUB No. 2017/0330265 (hereinafter Liao); Anderson et al. US-PGPUB No. 2016/0055378 (hereinafter Anderson); 
Omata US-PGPUB No. 2020/0279110 (hereinafter Omata) and Lee et al. US-PGPUB No. 2016/0357406 (hereinafter Lee); 
Sugihara et al. US-PGPUB No. 2020/0057486 (hereinafter Sugihara) and Miller et al. US-PGPUB No. 2019/0188895 (hereinafter Miller-provisional based on the provisional application 62/598,905’s filing date).  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first set of subjects is captured by an image sensor during a first time period, and the method further includes, during a second time period: obtaining updated values of the user context during the second time period; and updating the likelihood estimate values for each of the first set of subjects based on the updated values of the user context and the first pose. 
However, Sugihara implicitly teaches the claim limitation that the first set of subjects is captured by an image sensor during a first time period, and the method further includes, during a second time period: obtaining updated values of the user context during the second time period; and updating the likelihood estimate values for each of the first set of subjects based on the updated values of the user context and the first pose (
Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation….Then, in accordance with the line-of-sight or face orientation of the user, the subject at which the user gazes is confirmed as an interest target. Sugihara teaches at Paragraph 0119-0122 that after the user indicates a positive response to gaze at the balloon display V47a….the accuracy of purpose is updated positively and the visibility also increases…in a case where the user stops in front of the product, the accuracy of purpose if further updated positively….a simultaneous effect is applicable to each purpose candidate…from a context recognition of the user, a decision is made that the purpose has a higher accuracy than the accuracy of the purpose in trailer presentation). 
However, Miller-provisional teaches the claim limitation that the first set of subjects is captured by an image sensor during a first time period, and the method further includes, during a second time period: obtaining updated values of the user context during the second time period; and updating the likelihood estimate values for each of the first set of subjects based on the updated values of the user context and the first pose (
Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0284 that mapping Alice’s head pose and eye gaze based on intent…The interaction with the environment may include interacting with a physical object of interest in the environment and at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 that determining an item of interest among a plurality of potential items of interest…by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest. The resulting scalar value can be multiplied by an interest weight W for the item of interest….because the dot product is largest in positive magnitude when two vectors are parallel which indicates the two vectors are pointing in the same direction, i.e., the user is looking at the object. The dot product is zero when the two vectors are perpendicular to each other which indicates the user is not looking toward the object. Thus the dot product tends to select items of interest that are on or near the user’s line of sight). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the calculations of the items of interest by calculating an interest value as a weight dot product where the weighted dot product is a function of the user’s pose (the user’s line-of-sight or the user’s gaze) according to Miller-provisional to have provided interest estimate values for the items/subjects of Sugihara as classifier for the subjects/items. One of the ordinary skill in the art would have been motivated to have determined the best ranked item of interest among the plurality of items of interest based on the user’s updated pose. 


Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining whether the at least one likelihood estimate value for the at least one respective subject in the first set of subjects exceeds the confidence threshold includes comparing the at least one likelihood estimate value with likelihood estimate values for other subjects in the first set of subjects.
Sugihara implicitly teaches the claim limitation that determining whether the at least one likelihood estimate value for the at least one respective subject in the first set of subjects exceeds the confidence threshold includes comparing the at least one likelihood estimate value with likelihood estimate values for other subjects in the first set of subjects (
Sugihara teaches at Paragraph 0083 that in a case where the processing in the above steps S103 to S115 is repeated and the accuracy of interest exceeds the threshold Th1, the response-induction determination unit 150 further decides whether or not the accuracy of interest is a predetermined second threshold…the intention estimation unit 130 confirms the interest estimation and then purpose estimation processing is performed and at Paragraph 0102 that the response-induction determination unit 150 sorts the List of estimated purposes in descending order of the accuracy and selects a candidate x in order from the top and at Paragraph 0108 that the response-induction determination unit 150 selects a candidate x having the next highest accuracy. 
Sugihara teaches at Paragraph 0143 that at the time of finding a book estimated as the purpose book from movement of the line-of-sight of the user, the detailed information regarding the book may be presented. 
Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation. It is understood that pose of the device 1 changes with respect the change in the pose of the user’s head and the set of subjects (e.g., books) displayed on the HMD changes with respect to the change in the user’s head pose. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display). 
However, Miller-provisional teaches the claim limitation that that determining whether the at least one likelihood estimate value for the at least one respective subject in the first set of subjects exceeds the confidence threshold includes comparing the at least one likelihood estimate value with likelihood estimate values for other subjects in the first set of subjects (Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0284 that mapping Alice’s head pose and eye gaze based on intent…The interaction with the environment may include interacting with a physical object of interest in the environment and at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 that determining an item of interest among a plurality of potential items of interest…by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest. The resulting scalar value can be multiplied by an interest weight W for the item of interest….because the dot product is largest in positive magnitude when two vectors are parallel which indicates the two vectors are pointing in the same direction, i.e., the user is looking at the object. The dot product is zero when the two vectors are perpendicular to each other which indicates the user is not looking toward the object. Thus the dot product tends to select items of interest that are on or near the user’s line of sight). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the calculations of the items of interest by calculating an interest value as a weight dot product where the weighted dot product is a function of the user’s pose (the user’s line-of-sight or the user’s gaze) according to Miller-provisional to have provided interest estimate values for the items/subjects of Sugihara as classifier for the subjects/items. One of the ordinary skill in the art would have been motivated to have determined the best ranked item of interest among the plurality of items of interest based on the user’s updated pose. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the at least one likelihood estimate value for the at least one respective subject in the first set of subjects includes a first likelihood estimate value for a first subject and a second likelihood estimate value for a second subject; and the method further includes: updating the likelihood estimate values for each of the first set of subjects based on at least one of updated user context and update percentage of the field of view information, including generating an updated first likelihood estimate value for the first subject and an updated second likelihood estimate value for the second subject; and selecting between the first and the second subject based on the updated first likelihood estimate value and the updated second likelihood estimate value.  
Sugihara implicitly teaches the claim limitation that the at least one likelihood estimate value for the at least one respective subject in the first set of subjects includes a first likelihood estimate value for a first subject and a second likelihood estimate value for a second subject (Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…in accordance with the line-of-sight or face orientation of the user, the subject at which the user gazes is confirmed as an interest target and at Paragraph 0098 that the purpose estimation processing is performed after the accuracy of interest is the threshold Th2 or more and the interest estimation is confirmed and at Paragraph 0125 that after the line-of-sight of the user focuses on the trailer image, the accuracy of the purpose in trailer presentation is updated positively and is the predetermined threshold Th3 or more, the purpose estimation is confirmed. It is understood that pose of the device 1 changes with respect the change in the pose of the user’s head and the set of subjects (e.g., books) displayed on the HMD changes with respect to the change in the user’s head pose. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0083 that in a case where the processing in the above steps S103 to S115 is repeated and the accuracy of interest exceeds the threshold Th1, the response-induction determination unit 150 further decides whether or not the accuracy of interest is a predetermined second threshold…the intention estimation unit 130 confirms the interest estimation and then purpose estimation processing is performed and at Paragraph 0102 that the response-induction determination unit 150 sorts the List of estimated purposes in descending order of the accuracy and selects a candidate x in order from the top and at Paragraph 0108 that the response-induction determination unit 150 selects a candidate x having the next highest accuracy. 
Sugihara teaches at Paragraph 0143 that at the time of finding a book estimated as the purpose book from movement of the line-of-sight of the user, the detailed information regarding the book may be presented); and the method further includes: updating the likelihood estimate values for each of the first set of subjects based on at least one of updated user context and update percentage of the field of view information, including generating an updated first likelihood estimate value for the first subject and an updated second likelihood estimate value for the second subject (Sugihara teaches at Paragraph 0143 that at the time of finding a book estimated as the purpose book from movement of the line-of-sight of the user, the detailed information regarding the book may be presented. 
Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation); and selecting between the first and the second subject based on the updated first likelihood estimate value and the updated second likelihood estimate value (Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…in accordance with the line-of-sight or face orientation of the user, the subject at which the user gazes is confirmed as an interest target. at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0083 that in a case where the processing in the above steps S103 to S115 is repeated and the accuracy of interest exceeds the threshold Th1, the response-induction determination unit 150 further decides whether or not the accuracy of interest is a predetermined second threshold…the intention estimation unit 130 confirms the interest estimation and then purpose estimation processing is performed and at Paragraph 0102 that the response-induction determination unit 150 sorts the List of estimated purposes in descending order of the accuracy and selects a candidate x in order from the top and at Paragraph 0108 that the response-induction determination unit 150 selects a candidate x having the next highest accuracy).  
However, Miller-provisional teaches the claim limitation that that the at least one likelihood estimate value for the at least one respective subject in the first set of subjects includes a first likelihood estimate value for a first subject and a second likelihood estimate value for a second subject (Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects); and the method further includes: updating the likelihood estimate values for each of the first set of subjects based on at least one of updated user context and update percentage of the field of view information, including generating an updated first likelihood estimate value for the first subject and an updated second likelihood estimate value for the second subject; and selecting between the first and the second subject based on the updated first likelihood estimate value and the updated second likelihood estimate value (Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0284 that mapping Alice’s head pose and eye gaze based on intent…The interaction with the environment may include interacting with a physical object of interest in the environment and at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 that determining an item of interest among a plurality of potential items of interest…by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest. The resulting scalar value can be multiplied by an interest weight W for the item of interest….because the dot product is largest in positive magnitude when two vectors are parallel which indicates the two vectors are pointing in the same direction, i.e., the user is looking at the object. The dot product is zero when the two vectors are perpendicular to each other which indicates the user is not looking toward the object. Thus the dot product tends to select items of interest that are on or near the user’s line of sight). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the calculations of the items of interest by calculating an interest value as a weight dot product where the weighted dot product is a function of the user’s pose (the user’s line-of-sight or the user’s gaze) according to Miller-provisional to have provided interest estimate values for the items/subjects of Sugihara as classifier for the subjects/items. One of the ordinary skill in the art would have been motivated to have determined the best ranked item of interest among the plurality of items of interest based on the user’s updated pose. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that: generating compressed vectors representing the first set of subjects; sending the compressed vectors to a second device in order to generate recommended weights for classifiers associated with the first set of subjects; and receiving the recommended weights from the second device for generating the recommended content or actions.
Miller teaches the claim limitation that generating compressed vectors representing the first set of subjects (Miller-provisional teaches at Paragraph 0247 and Paragraph 0261 that the wearable system can identify an object of interest 1950a associated with the user Alice’s 912 interaction, Alice’s pose 1930a, eye gaze 1940a. Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0311 determining an item of interest among a plurality of potential items of interest. An item of interest may be determined by calculating an interest value for all potential items of interest in the virtual scene. The interest value of an object may be a number representing how strongly the user is focused on the object and the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest and at Paragraph 0313 that while the objects in the example shown in FIG. 25C have equal interest weights, other embodiments may have objects with different interest weights); sending the compressed vectors to a second device in order to generate recommended weights for classifiers associated with the first set of subjects; and receiving the recommended weights from the second device for generating the recommended content or actions (
Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest (the user can be either the first user or the second user)…the dot product is zero when the two vectors are perpendicular to each other and the dot product tends to select items of interest that are on or near the user’s line of sight and at Paragraph 0312 that the interest weight W of an object may be a number representing how likely a user would want to focus on the object. A larger interest weight is indicative of greater interest in the object and a smaller interest weight is indicative of less interest in the object and at Paragraph 0321 an identifier 2750 representing the virtual square and the offset angle (optionally interest weights) may be communicated to a remote wearable system as an avatar’s item of interest information and the communication of the interest information from a first wearable system to another wearable system can occur over the network 990. 
Miller-provisional teaches at Paragraph 0337 that objects in the environment of a user can be categorized as real or virtual and Paragraph 0118 that the world model of a first user can be communicated to a second user so that the second user can experience the world surrounding the first user and at Paragraph 0133 that an intent of a first user may be to communicate with a second user in a telepresence session….The intent mapping system 694 of the first user’s wearable system can determine that such a face-to-face intent exists during the telepresence session and can cause the first user’s wearable system to render the second user’s avatar to be facing the first user and at Paragraph 0278-0290 that the wearable system can extract semantic intent directives and can determine an interaction with the object as intended by the user such as staring at the object and the intent of interacting with an object and the head pose can be communicated to Bob’s wearable device which can map Alice’s head pose to Alice’s avatar….the object recognizers 708 attach semantic information to the objects. The semantic information may include a category that an object is interact-able by a person.
Miller-provisional teaches at Paragraph 0314 that sever users are speaking at once, they may each be weighted equally and the item of interest can be the user that is nearest the user’s view vector and at Paragraph 0315 that objects which are being manipulated by a user may get more weight and at Paragraph 0365 that the wearable system can identify the physical objects using the object recognizer 708 that includes an image classifier and at Paragraph 0367 that the interestingness values of interesting objects can also be modulated based on the attention of viewer and at Paragraph 0332 that calculating an interest value for each virtual object based at least partly on the user’s pose data and the weight value as a dot product weighted by an interest weight…the selection may be communicated to a wearable device of a second user and received by the wearable device of the second user and at Paragraph 0334 if a change in condition is detected by a wearable system of a first user, then the wearable system may recalculate interest values for each virtual object based on the detected change in condition and at Paragraph 0035 that the wearable system may communicate the selection to a wearable device of a second user). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided an object recognizer to have recognized the object of interest by the image analysis. One of the ordinary skill in the art would have been motivated to have provided object recognition for recognizing an object of interest corresponding to the user’s line-of-sight to have provided augmented reality content in relation to the object of interest.  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation of storing the first set of subjects and the recommended weights in a plurality of cascaded caches ordered by weights associated with classifiers for subjects in the first set of subjects.
Miller teaches the claim limitation of storing the first set of subjects and the recommended weights in a plurality of cascaded caches ordered by weights associated with classifiers for subjects in the first set of subjects (
Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest (the user can be either the first user or the second user)…the dot product is zero when the two vectors are perpendicular to each other and the dot product tends to select items of interest that are on or near the user’s line of sight and at Paragraph 0312 that the interest weight W of an object may be a number representing how likely a user would want to focus on the object. A larger interest weight is indicative of greater interest in the object and a smaller interest weight is indicative of less interest in the object and at Paragraph 0321 an identifier 2750 representing the virtual square and the offset angle (optionally interest weights) may be communicated to a remote wearable system as an avatar’s item of interest information and the communication of the interest information from a first wearable system to another wearable system can occur over the network 990. 
Miller-provisional teaches at Paragraph 0337 that objects in the environment of a user can be categorized as real or virtual and Paragraph 0118 that the world model of a first user can be communicated to a second user so that the second user can experience the world surrounding the first user and at Paragraph 0133 that an intent of a first user may be to communicate with a second user in a telepresence session….The intent mapping system 694 of the first user’s wearable system can determine that such a face-to-face intent exists during the telepresence session and can cause the first user’s wearable system to render the second user’s avatar to be facing the first user and at Paragraph 0278-0290 that the wearable system can extract semantic intent directives and can determine an interaction with the object as intended by the user such as staring at the object and the intent of interacting with an object and the head pose can be communicated to Bob’s wearable device which can map Alice’s head pose to Alice’s avatar….the object recognizers 708 attach semantic information to the objects. The semantic information may include a category that an object is interact-able by a person.
Miller-provisional teaches at Paragraph 0314 that sever users are speaking at once, they may each be weighted equally and the item of interest can be the user that is nearest the user’s view vector and at Paragraph 0315 that objects which are being manipulated by a user may get more weight and at Paragraph 0365 that the wearable system can identify the physical objects using the object recognizer 708 that includes an image classifier and at Paragraph 0367 that the interestingness values of interesting objects can also be modulated based on the attention of viewer and at Paragraph 0332 that calculating an interest value for each virtual object based at least partly on the user’s pose data and the weight value as a dot product weighted by an interest weight…the selection may be communicated to a wearable device of a second user and received by the wearable device of the second user and at Paragraph 0334 if a change in conditi8on is detected by a wearable system of a first user, then the wearable system may recalculate interest values for each virtual object based on the detected change in condition and at Paragraph 0035 that the wearable system may communicate the selection to a wearable device of a second user). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided an object recognizer to have recognized the object of interest by the image analysis. One of the ordinary skill in the art would have been motivated to have provided object recognition for recognizing an object of interest corresponding to the user’s line-of-sight to have provided augmented reality content in relation to the object of interest.   

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that predicting a different subject based on at least one of updated user context and updated percentage of the field of view information that exceeds the confidence threshold; and generating a set of recommended content or actions associated with the different subject.
Sugihara further teaches the claim limitation that predicting a different subject based on at least one of updated user context and updated percentage of the field of view information that exceeds the confidence threshold; and generating a set of recommended content or actions associated with the different subject (
Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…in accordance with the line-of-sight or face orientation of the user, the subject at which the user gazes is confirmed as an interest target and at Paragraph 0098 that the purpose estimation processing is performed after the accuracy of interest is the threshold Th2 or more and the interest estimation is confirmed and at Paragraph 0125 that after the line-of-sight of the user focuses on the trailer image, the accuracy of the purpose in trailer presentation is updated positively and is the predetermined threshold Th3 or more, the purpose estimation is confirmed. It is understood that pose of the device 1 changes with respect the change in the pose of the user’s head and the set of subjects (e.g., books) displayed on the HMD changes with respect to the change in the user’s head pose. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0083 that in a case where the processing in the above steps S103 to S115 is repeated and the accuracy of interest exceeds the threshold Th1, the response-induction determination unit 150 further decides whether or not the accuracy of interest is a predetermined second threshold…the intention estimation unit 130 confirms the interest estimation and then purpose estimation processing is performed and at Paragraph 0102 that the response-induction determination unit 150 sorts the List of estimated purposes in descending order of the accuracy and selects a candidate x in order from the top and at Paragraph 0108 that the response-induction determination unit 150 selects a candidate x having the next highest accuracy. 
Sugihara teaches at Paragraph 0143 that at the time of finding a book estimated as the purpose book from movement of the line-of-sight of the user, the detailed information regarding the book may be presented). 
However, Miller-provisional teaches the claim limitation that predicting a different subject based on at least one of updated user context and updated percentage of the field of view information that exceeds the confidence threshold; and generating a set of recommended content or actions associated with the different subject (Miller-provisional teaches at Paragraph 0335 that the identified virtual object and the virtual object having the highest interest value before the change in condition occurred may differ….the wearable system of the first user may update the virtual object of interest to the identified virtual object and may communicate the selection to a wearable device of a second user. 
Miller-provisional teaches at Paragraph 0330 that head pose vector is drawn from the user’s head to each potential item of interest and an interest value can be calculated for each potential item of interest using a weighted dot product and at Paragraph 0332 that the interest value for each virtual object may be calculated based at least partly on the user’s pose data the virtual object’s weight value…the process may select the virtual object with the highest interest value among all virtual objects and at Paragraph 0334 the wearable system may recalculate interest values for each virtual object based on the detected change in condition which may include changes in the user’s pose. 
Miller-provisional teaches at Paragraph 0284 that mapping Alice’s head pose and eye gaze based on intent…The interaction with the environment may include interacting with a physical object of interest in the environment and at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 that determining an item of interest among a plurality of potential items of interest…by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest. The resulting scalar value can be multiplied by an interest weight W for the item of interest….because the dot product is largest in positive magnitude when two vectors are parallel which indicates the two vectors are pointing in the same direction, i.e., the user is looking at the object. The dot product is zero when the two vectors are perpendicular to each other which indicates the user is not looking toward the object. Thus the dot product tends to select items of interest that are on or near the user’s line of sight). 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have updated the calculations of the items of interest by calculating an interest value as a weight dot product where the weighted dot product is a function of the user’s pose (the user’s line-of-sight or the user’s gaze) according to Miller-provisional to have provided interest estimate values for the items/subjects of Sugihara as classifier for the subjects/items. One of the ordinary skill in the art would have been motivated to have determined the best ranked item of interest among the plurality of items of interest based on the user’s updated pose. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the first set of subjects is captured by an image sensor during a first time period, and the one or more processors are further configured to, during a second time period: obtain updated values of the biographical information during the second time period; and update the likelihood estimate values for each of the first set of subjects based on the updated values of the biographical information and the first pose.
The claim 11 is in parallel with the claim 2 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 2. 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that determining whether the at least one likelihood estimate value for the at least one respective subject in the first set of subjects exceeds the confidence threshold includes comparing the at least one likelihood estimate value with likelihood estimate values for other subjects in the first set of subjects.
The claim 13 is in parallel with the claim 4 in the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 4. 
Re Claim 14: 
The claim 14 is in parallel with the claim 5 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 5. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the one or more processors are further configured to: generate compressed vectors representing the first set of subjects; send the compressed vectors to a second device in order to generate recommended weights for classifiers associated with the first set of subjects; and receive the recommended weights from the second device for generating the recommended content or actions.
The claim 15 is in parallel with the claim 6 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 6. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the one or more processors are further configured to store the first set of subjects and the recommended weights in a plurality of cascaded caches ordered by weights associated with classifiers for subjects in the first set of subjects.
The claim 16 is in parallel with the claim 7 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 7. 
Re Claim 17: 
The claim 17 is in parallel with the claim 8 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 8. 
Re Claim 20: 
The claim 20 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. US-PGPUB No. 2018/0053236 (hereinafter Fransen) in view of Cho et al. US-PGPUB No. 2019/0213416 (hereinafter Cho); Liao et al. US-PGPUB No. 2017/0330265 (hereinafter Liao); Anderson et al. US-PGPUB No. 2016/0055378 (hereinafter Anderson); 
Omata US-PGPUB No. 2020/0279110 (hereinafter Omata) and Lee et al. US-PGPUB No. 2016/0357406 (hereinafter Lee); 
Sugihara et al. US-PGPUB No. 2020/0057486 (hereinafter Sugihara) and Jang et al. US-PGPUB No. 2014/0237495 (hereinafter Jang) and Miller et al. US-PGPUB No. 2019/0188895 (hereinafter Miller based on the provisional application 62/598,905’s filing date).  
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that recognizing the first set of subjects by: detecting a gaze proximate to a first region in a field of view of the device; obtaining image data corresponding to the first region; and classifying the first set of subjects based on the image data and one or more classifiers.
Sugihara at least suggests the claim limitation that recognizing the first set of subjects by: detecting a gaze proximate to a first region in a field of view of the device (Sugihara teaches at Paragraph 0113 that the user walks with the line-of-sight toward a book, a lower decision is given to the accuracy of interest (e.g., 0.5) and a display V45 that makes perception of the subject 20 and a slight balloon display V45a are displayed as response-induction displays in the interest estimation processing. 
Sugihara teaches Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…..the information processing apparatus 1 displays for the subjects a display V50 and a display V52 for causing the user to perceive the subjects and a balloon display V51 and a balloon display V52 that make an intuitive grasp that information is to be presented in AR. In accordance with the line-of-sight or face orientation of the user, the subject at which user gazes is confirmed as an interest target); 
obtaining image data corresponding to the first region; and classifying the first set of subjects based on the image data and one or more classifiers (
Sugihara teaches at Paragraph 0041 that the user wears a glasses-type wearable device 1 having display units 15a and 15b and at Paragraph 0080 that the action recognition unit 120 recognizes movement of the line-of-sight, head orientation and at Paragraph 0127 that a subject for interest estimation may be estimated from the line-of-sight and face orientation of the user. Sugihara teaches at Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…in accordance with the line-of-sight or face orientation of the user, the subject at which the user gazes is confirmed as an interest target and at Paragraph 0098 that the purpose estimation processing is performed after the accuracy of interest is the threshold Th2 or more and the interest estimation is confirmed and at Paragraph 0125 that after the line-of-sight of the user focuses on the trailer image, the accuracy of the purpose in trailer presentation is updated positively and is the predetermined threshold Th3 or more, the purpose estimation is confirmed. It is understood that pose of the device 1 changes with respect the change in the pose of the user’s head and the set of subjects (e.g., books) displayed on the HMD changes with respect to the change in the user’s head pose. 
Sugihara teaches at Paragraph 0127 that for existence of a plurality of candidates for targets of interest estimation, the information processing apparatus 1 can specify a subject with the method illustrated in FIGS. 13 and 14 and at Paragraph 0128 that a plurality of subjects are used as candidates for interest estimation and at Paragraph 0143 hiding books eliminated from candidates and at Paragraph 0108 that the response-induction determination unit 150 eliminates a selected candidate x from the List and selects a candidate x having the next highest accuracy and similarly performs a response induction display. 
Sugihara teaches at Paragraph 0083 that in a case where the processing in the above steps S103 to S115 is repeated and the accuracy of interest exceeds the threshold Th1, the response-induction determination unit 150 further decides whether or not the accuracy of interest is a predetermined second threshold…the intention estimation unit 130 confirms the interest estimation and then purpose estimation processing is performed and at Paragraph 0102 that the response-induction determination unit 150 sorts the List of estimated purposes in descending order of the accuracy and selects a candidate x in order from the top and at Paragraph 0108 that the response-induction determination unit 150 selects a candidate x having the next highest accuracy. 
Sugihara teaches at Paragraph 0143 that at the time of finding a book estimated as the purpose book from movement of the line-of-sight of the user, the detailed information regarding the book may be presented). 
Sugihara teaches Paragraph 0128 that a subject 20 and a subject 21 each are recognized as a target candidate of interest estimation…..the information processing apparatus 1 displays for the subjects a display V50 and a display V52 for causing the user to perceive the subjects and a balloon display V51 and a balloon display V52 that make an intuitive grasp that information is to be presented in AR. In accordance with the line-of-sight or face orientation of the user, the subject at which user gazes is confirmed as an interest target).
Jang’s object identifier/recognizer is implicitly regarded as the classifier. Jang implicitly teaches the claim limitation that that recognizing the first set of subjects by: detecting a gaze proximate to a first region in a field of view of the device (Jang teaches at Paragraph 0069 the photographing device may track the sight or gaze of the user and at Paragraph 0070 that the DTV may identify an object tracked by the sight of the user among the plurality of regions or objects included in the image content as the object of interest of the user); obtaining image data corresponding to the first region (Jang teaches at Paragraph 0059 that the DTV identifies or estimates an object of interest of a user and provides additional information corresponding to the object of interest. Jang teaches at Paragraph 0070 that the DTV may identify an object tracked by the sight of the user among the plurality of regions or objects included in the image content as the object of interest of the user); and classifying the first set of subjects based on the image data and one or more classifiers (Jang teaches at Paragraph 0093 that the DTV may recognize a character who the user likes by analyzing vital signals detected as the user directly selects the character from a scene of the image content. Jang teaches at Paragraph 0061 that the DTV may identify the object of interest among a plurality of objects included in the image content) while Miller-provisional teaches at Paragraph 0309 determining an item of interest where the item of interest is shared between two users and at Paragraph 0311 the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user’s line of sight and a vector representing the direction to the item of interest (the user can be either the first user or the second user)…the dot product is zero when the two vectors are perpendicular to each other and the dot product tends to select items of interest that are on or near the user’s line of sight and at Paragraph 0312 that the interest weight W of an object may be a number representing how likely a user would want to focus on the object. A larger interest weight is indicative of greater interest in the object and a smaller interest weight is indicative of less interest in the object and at Paragraph 0321 an identifier 2750 representing the virtual square and the offset angle (optionally interest weights) may be communicated to a remote wearable system as an avatar’s item of interest information and the communication of the interest information from a first wearable system to another wearable system can occur over the network 990. 
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided an object recognizer to have recognized the object of interest by the image analysis. One of the ordinary skill in the art would have been motivated to have provided object recognition for recognizing an object of interest corresponding to the user’s line-of-sight to have provided augmented reality content in relation to the object of interest.  

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the one or more processors are further configured to recognize the first set of subjects by: detecting a gaze proximate to a first region in a field of view of the electronic device; obtaining image data corresponding to the first region; classifying the first set of subjects based on the image data and one or more classifiers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613